Citation Nr: 1307469	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  04-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to a separate disability rating in excess of 20 percent for postoperative residuals of a right knee injury with laxity.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine. 

4.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) and dysthymia and as secondary to the service-connected right knee and low back disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from February to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2002 and September 2003.  He failed to report for a Board hearing scheduled in June 2009. 

Service connection for depression was denied in September 2002, and in September 2003, the RO denied service connection for PTSD. While the RO did not consider that the Veteran filed a notice of disagreement with the rating decision denying service connection for PTSD, the arguments received from the Veteran in July 2004, within one year of the September 2003 rating decision, included arguments pertaining to PTSD.  Particularly under these circumstances, the issue of service connection for PTSD must be considered as part of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as stated on the title page of this decision, the issue is framed more broadly as for service connection for an acquired psychiatric disability. 

This appeal was most recently before the Board in September 2009.  At that time, the Board remanded the issues on appeal for additional substantive development.  Specifically, to schedule the Veteran for VA orthopedic and psychiatric examinations.  VA performed these examinations of the Veteran in March 2012.  Copies of the examination reports are associated with the claims files.  

In June 2009, the Veteran, who was incarcerated at the time, failed to report for a videoconference hearing before a Veterans Law Judge (VLJ), which was to be conducted at the Muskogee, Oklahoma RO.  The Board notes that merely scheduling the Veteran for a hearing which he was not reasonably expected to attend does not fulfill VA's duty to assist or the Board's Remand instructions.  Rather, when a veteran is incarcerated, VA is required to "tailor [its] ... assistance to the peculiar circumstances of confinement." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also, Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), Part 1, § 4.1.i (2012) (noting that the person requesting a hearing is expected to appear in person but that "[a]n exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition").  VA cannot compel a correctional facility to allow a veteran to testify at a hearing.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

However, the VCAA requires that a diligent attempt be made to afford the Veteran a hearing, and to ensure that he is aware of his alternative options.  See, e.g., M21-1MR) Part 1, § 4.1.i (2012) ("When there are extenuating circumstances, an individual holding power of attorney may represent this person."); see also M21-1 MR, Part 1, § 4.1.j (2012) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").   The Veteran is still incarcerated and has 4000 days remaining on his sentence.  (See VA Form 21-0820, Report of General Information, dated in mid-February 2012).  In a November 2012 letter to the Veteran, the Board informed the Veteran of his alternative opinions with respect to a hearing given the fact that he was still incarcerated.  38 C.F.R. § 20. 700 (2012).  However, neither the Veteran nor his representative responded to this letter.  Thus, the Board will proceed with appellate consideration of the increased evaluation and service connection issues listed on the title page.  


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the right knee is manifested by subjective complaints of pain, swelling, weakness, fatigability, and loss of motion with objective evidence of flexion limited, at most, to 120 degrees and full extension, with painful movement that requires the use of assistive devices (i.e., brace and cane); mild functional limitation is demonstrated.  

2.  The separately service-connected postoperative residuals of right knee injury with laxity are manifested by pain and crepitus, but without severe recurrent lateral instability or subluxation. 

3.  The Veteran's service-connected degenerative joint disease of the lumbosacral spine is manifested by subjective complaints of pain on range of motion with flexion limited, at most, to 75 degrees.  There is no demonstration of lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Nor is there evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or any abnormal gait or spinal contour.  There was also no evidence of any spinal ankylosis or intervertebral disc syndrome at any time during the appeal period. 

4.  The competent and credible evidence of record shows that the Veteran's current psychiatric diagnoses are polysubstance dependence, personality disorder (antisocial and histrionic personality traits) and dysthymia. 

5.  The competent and credible evidence of record shows that the Veteran's dysthymia is not related to his period of active military service, but has been attributed to non-service-connected factors:  extended incarceration, legal problems, marital conflict, and alcohol and illicit drug problems. 

6.  The competent and credible evidence of record does not show that the Veteran's dysthymia is etiologically related to, or has been permanently aggravated by, the service-connected right knee and low back disabilities.

7.  The Veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261 (2012). 

2.  The criteria for the assignment of a separate disability rating in excess of 20 percent for the service-connected postoperative residuals of a right knee injury with laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2012). 

3.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's degenerative joint disease of the lumbosacral spine have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2002) 5003, 5010, 5292 (2012). 

4.  The Veteran's personality disorder (antisocial and histrionic personality traits) is not a disability for VA compensation purposes.  38 C.F.R. § 3.303 (2012). 

5.  The Veteran's willful polysubstance abuse is precluded from compensation.  38 U.S.C.A. § 1110 (West 2002). 

6.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military duty, is not proximately due to, or the result of, a service-connected disability, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issues entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee; entitlement to an increased disability rating in excess of 20 percent for postoperative residuals of a right knee injury with laxity; entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine; and, entitlement to an acquired psychiatric disorder, to include PTSD, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via August 2005, July 2008 and September 2009 letters of how VA determines disability ratings and effective dates, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  None of the above-cited letters predated the appealed September 2002 and September 2003 rating actions.  However, as the claims were followed by readjudication of the appeal in an April 2012 supplemental statement of the case, the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication was cured.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Nothing more was required.  The Board also notes that the Veteran has actively participated in the processing of his appeal, and the statements submitted in support of his claims, to include from his accredited representative and spouse have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board notes that in Vazquez-Flores, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in increased evaluation claims, VA must inform the claimant that, in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life.  Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform the Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id. at 43.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Court.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service- connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  

Therefore, in the instant case, there has been an intervening change in the law with respect to the required VCAA notice in an increased rating claim.  The Federal Circuit recognizes three exceptions to the law of the case doctrine, to include when the controlling authority has since made a contrary decision of law. See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33   (1996) (per curiam).  As such, the heightened VCAA notice requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are no longer required.

VA has also fulfilled its duty to assist the Veteran with respect to his increased evaluation and service connection claims decided herein.  The Veteran's service treatment records (STRs) and post-service private and VA treatment and examination reports have been associated with the claims files.  As noted in the Introduction, the Veteran failed to appear for a hearing before a Veterans Law Judge in June 2009.  In addition, in letters to the Veteran, dated in December 2009 and January 2012, the RO requested that he sign and return VA Form 21-4142, Authorization and Consent to Release Information, to authorize VA to obtain records from the Jess Dunn Correctional Facility that might contain evidence pertinent to his claims.  The Veteran did not submit the requested authorization forms.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  In a case such as this one where VA has made an initial but unsuccessful request for records, a follow-up request is required unless such follow-up request would be futile.  38 C.F.R. § 3.159(C)(1) (2012).  In this case, despite two (2) letters to the Veteran, he did not provide the necessary authorization in order to allow VA to obtain the above-cited private treatment records.  The Board finds that under these circumstances, there is no basis to believe that there would be any greater cooperation from the Veteran in a follow-up effort, and thus such an effort would be futile.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Under the law claimant for VA benefits has the responsibility to present and support the claim. 38 U.S.C. § 5107(a).  Information relative to confirmation of military service is part of this responsibility.

VA examined the Veteran's right knee and low back in March 2001 (knees only), September 2001, September 2002 and March 2012 to determine the severity of his service-connected right knee and low back disabilities.  The Veteran was also afforded VA PTSD and mental disorders examinations in March 2012.  Copies of the March 2012 VA examination reports are contained in the claims files.  The VA examiners and psychologists recorded the Veteran's subjective complaints and identified the nature and severity of his right knee and low back disorders and etiology of any currently present acquired psychiatric disability, to include PTSD, respectively.  The findings contained in these examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As there has been substantial compliance with the Board's remand directives, no further action is required on the claims of entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee; entitlement to an increased disability rating in excess of 20 percent for postoperative residuals of a right knee injury with laxity; entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, and entitlement to an acquired psychiatric disorder, to include PTSD.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
The Board notes that a November 2002 VA hospitalization report reflects that the Veteran indicated that he had been at home on "disability" after he had injured his back and right leg in 2000.  (See November 2002 VA hospitalization report).  A January 2004 Social Security Administration (SSA) Form, dated in January 2004, reflects that that agency had denied the Veteran's claim for disability benefits.   However, the Veteran has not asserted that the records submitted in conjunction with any SSA application, if made, would be relevant to the increased evaluation and service connection claims decided herein.  Remanding the claim to acquire treatment records that may be in the SSA's possession will only unnecessarily delay adjudication of the claims.  Golz v. Shinseki, 590 F.3d 1317 Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

The Board finds that no further assistance is warranted with respect to the above-cited increased evaluation and service connection claims.  VA may proceed with the consideration of these claims in the analysis below.

II. Increased Ratings 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the increased evaluation claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be demonstrated through the analysis below, the Veteran's right knee and low back symptoms remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2001 (right knee only), 2002 and 2012.  As such, staged ratings are not warranted for the right knee and low back disabilities.  Hart, supra. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A. Increased Ratings - Right Knee Disabilities

By an April 2001 VA rating decision, the RO awarded service connection for the right knee, and assigned ratings therefor, as follows:  a 10 percent rating for degenerative joint disease; and a separate 20 percent rating for postoperative residuals of a right knee injury with laxity.  The Veteran seeks higher disability ratings for his service-connected right knee disorders.  In considering the Veteran's claim, his lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event. However, symptoms must be viewed in conjunction with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board finds, as will be discussed in more detail below, that because the evidence does not show limitation of flexion and extension to 30 and 15 degrees, respectively, or severe recurrent subluxation or lateral instability of the right knee, increased disability ratings in excess of 10 and 20 percent for the above-cited service-connected right knee disabilities are not warranted, respectively.  

Diagnostic Code (DC) 5010 provides that traumatic arthritis is rated under Diagnostic Code 5003, pertinent to degenerative arthritis. Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2012). 

Under DC 5257, 10, 20 and 30 percent disability ratings are warranted for slight, moderate and severe recurrent subluxation or lateral instability, respectively. 38 C.F.R. § 4.71a , DC 5257 (2012). 

The veteran's service-connected degenerative arthritis of the right knee has been assigned a 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260 (2012).  The Veteran's service-connected postoperative residuals of a right knee injury with laxity has been assigned a 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Cods (DC) 5257 (2012)

In regard to the separate ratings assigned for the right knee, VA's General Counsel has held that under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  So the separate ratings for the right knee, as have been assigned under the circumstances of this care, is appropriate.  What follows is an analysis of whether the Veteran's right knee disability manifests symptoms that may afford him higher ratings therefor. 

Degenerative Arthritis Right Knee

The RO awarded the Veteran the minimal compensable rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs)5003, 5010, for noncompensable but painful limitation of motion.  Ratings above this 10 percent rating may be awarded on the basis compensable limitation of motion under Diagnostic Codes 5260 and 5261

Under DC 5260 [limitation of flexion of the leg], ratings in excess of 10 percent are available.  A 20 percent rating for flexion limited to 30 degrees and a 30 percent rating flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012). Under DC 5261 [limitation of extension of the leg] 20, 30, 40, and 50 percent evaluations are warranted where extension is limited to 15, 20, 30 and 45 degrees, respectively. 38 C.F.R. § 4.71a, DC 5261 (2012). 

Upon review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for service-connected degernative arthritis of the right knee. 

In reaching the foregoing determination, March 2001, September 2001 (VA Fee Basis) September 2002, and March 2012 VA examination reports contain evidence that flexion of the right knee was limited, at most to 120 degrees (March 2012).  Extension of the right knee was to zero degrees at each of these examinations.  Based on this evidence, an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee under DCs 5260 or 5261 based on limitation of flexion and extension, is not warranted. 

Additionally, as the Veteran has range of motion of the right knee, albeit limited in flexion, the evidence does not support an award for an increased rating for this knee under Diagnostic Code 5256 for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 



Moreover, since the veteran has essentially normal range of motion of his knees, he also cannot receive separate ratings for limitation of flexion and extension in either knee.  See VAOGPREC 9-04 (September 17, 2004) (where VA's Office of General Counsel  determined that flexion (a retrograde motion) in bending the leg and extension (a forward motion) in straightening the leg, while involving limitation of motion along the same plane, nonetheless serve different functional roles such that they are not duplicative or overlapping, and that separate ratings may be assigned for limitation of knee flexion (DC 5260) and for limitation of knee extension (DC 5261) without violation of the rule against pyramiding (at 38 C.F.R. § 4.14 ), regardless of whether the limited motions are from the same or different causes.) 

The Board has also considered the effect of the Veteran's complaints of tenderness and right knee pain during the above-cited VA examinations in evaluating his service-connected degenerative joint disease of the right knee.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, supra.  At the close of the September 2002 and March 2012 VA examination, the VA examiners specifically concluded that the Veteran had mild (italics added for emphasis) functional loss due to pain.  The September 2002 VA examiner noted that the Veteran did not experience any functional limiation of ambulation and no lack of coordination.  The Veteran was able to bathe, shave and use the toilet without any restrictions as a result of his right knee.  (See September 2002 VA orthopedic examination report).  At the March 2012 VA examination, the Veteran described his right knee pain as "stable."  He denied having had any incapacitating episodes relating to his right knee since 2005.  While the March 2012 VA examiner indicated that the Veteran had less movement than normal of the right knee with pain on movement and difficulty with all activities that stressed his right knee, there was no evidence of additional limiation of range of right knee motion following repetition-use testing.  In fact, the Vetera performed repetitive-use testing of the right knee with three (3) repetitions during the March 2012 examination.  The March 2012 examination report was positive for full strength of the right knee.  At the March 2012 examination, the Veteran denied having any incapacitating episodes as a result of his left knee during the previous year.  Id; 38 C.F.R. §§ 4.40 and 4.45.  Thus, even when considering the Veteran's complaints of right knee pain, the Board finds that the criteria for a higher rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, are not met.

Postoperative residuals of Right Knee with laxity

As was noted earlier, the Veteran is receiving a 20 percent rating under DC 5257, for moderate recurrent subluxation or lateral instability, respectively. 38 C.F.R. § 4.71a , DC 5257 (2012).  Upon review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected postoperative residuals of right knee injury with laxity.  

In reaching the foregoing determination, the Board notes that a March 2001 VA orthopedic examination report reflects that there was no evidence of right knee instability on clinical evaluation.  VA treatment reports, dated in August 2001, June 2001 and March 2002, document that the Veteran wore a right knee brace and used a cane because of instability in his right knee.  However, when examined by VA in September 2002 and March 2012, the Veteran's right knee was found to have been stable.  During the March 2012 examination, the Veteran indicated that he had not experienced any "fall episodes" as a result of the right knee since 2005.  (See March 2012 VA orthopedic examination report).  Thus, given that the instability noted presents only intermittently, and given further that the Veteran has not experienced any right knee instability that has resulted in falls since 2005, the Board finds the right knee symptoms do not approach the level of severe instability.  Severe instability would likely involve more or less constant episodes of instability.  In view of the intermittent nature of the right knee instability, the Board finds the instability to be no more than moderate.  Thus, a disability rating in excess of 20 percent for postoperative residuals of a right knee injury with laxity is not warranted under DC 5257.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that Diagnostic Code 5257 contemplates the criteria of 38 C.F.R. §§ 4.40  and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board has considered the applicability of other Diagnostic Codes affecting the knee, but neither DCs 5258, 5259, or 5263, afford ratings higher than the 20 percent evaluation already in affect under DC 5257; and there is no provision that would allow for another separate rating therefor.  To assign such additional separate rating would be pyramiding under 38 C.F.R. § 4.14.  DC 5262 provides higher ratings, but there is no evidence of impairment of the tibia or fibula.   

Other Considerations

The Board notes that various VA examinations covering the period of appeal address the surgical scar related to the Veteran's service-connected right knee disability.  Overall, the evidence is indicates that the scar is superficial, well-healed, and not tender painful.  Indeed, the Veteran has not asserted that the right knee scar is causing any additional disability to the knee.  Nonetheless, the Board finds that evaluation of any symptoms related to the scar are part and parcel of the Veteran's claim and require consideration to determine whether an additional separate rating may be assigned therefor. 

In this regard, the Board notes that the March 2012 VA examination report found the Veteran to have a right knee scar that was related to the 1979 meniscectomy.  The scar was located on the medial side of the right knee and was eight (8) by three (3) centimeters.  It was found to have been superficial, non-tender, with no adherence to the underlying tissue, normal texture, no elevation, depression, inflammation, edema, keloid formation, indurations, inflexibility, gross distortion, or asymmetry of any features.  There was also no loss of covering of the skin.  There was no loss of right knee movement or other function as a result of the scar.  The scar was of a normal color and without hypo or hyper pigmentation.  (See March 2012 Knee and Lower Leg VA examination/Disability Benefits Questionnaire (DBQ) report)). 



The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 (2012), were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708  (September 23, 2008).  In this case, the RO received the Veteran's increased rating claim for his service-connected postoperative residuals of right knee injury with laxity in August 2002, and has not requested reevaluation under the current criteria.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable. 

The Veteran's right medial knee scar is most appropriate rated under the former rating criteria for Diagnostic Codes 7804 and 7805.  38 C.F.R. § 4. 118, Diagnostic Codes 7804, 7805 (2002).  Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.  The Board notes that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1).  

The Board finds that a 10 percent rating for the Veteran's right knee scar under Diagnostic Code 7804 (2002) is not warranted in view of the fact that the scar is superficial and not painful.  To the extent a compensable rating may be assigned for a scar causing limitation of motion of the knee under Diagnostic Code 7805 (2002), such provision is not applicable here because the Veteran is already rated at 10 percent on the basis of limitation caused by arthritis.  In any case, the scar is not shown to result in any limitation of motion.  

Finally, a maximum 10 percent rating is warranted for superficial, unstable scars under Diagnostic Code 7803.  Instability, however, is not demonstrated with respect to either of the Veteran's right medical knee scar, as the March 2012 VA examiner pertinently noted that there is no breakdown of the skin over this scar.  38 C.F.R. § 4.118 , Diagnostic Code 7803, Note (1) [indicating that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar]. 



B.  Increased Rating-Lumbar Spine Disability 

The Veteran's service-connected low back disability is currently rated as 10 percent disabling pursuant to the hyphenated code, 38 C.F.R. § 4.71a , Diagnostic Code 5010-5292, the diagnostic codes for evaluating arthritis due to trauma and limitation of motion of the lumbar spine, respectively.  (See January 2009 rating action).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a,  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the Veteran has been in receipt of a 10 percent rating for slight limitation of motion of the lumbar spine un Diagnostic Code 5292.

During the pendency of this appeal as to the spine disabilities claims, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome. 67 Fed. Reg. 54,345  (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. 68 Fed. Reg. 51,454  (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome. 

The RO received the Veteran's claim for increased compensation for his service-connected low back disability in August 2002.  Thus, the Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the veteran's low back disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change. However, the veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5285, in effect prior to September 26, 2003, residuals of a fracture of a vertebra with cord involvement, bedridden, or requiring long leg braces is rated 100 percent.  Without cord involvement but with abnormal mobility requiring a neck brace (jury mast) warrants a 60 percent evaluation.  In other cases the disability is rated in accordance with definite limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of a vertebral body. 38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5286, in effect prior to September 26, 2003, a 60 percent rating was assigned for ankylosis of the spine at a favorable angle.  A 100 percent rating was assigned for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a  (2001).

Under Diagnostic Code 5289 in effect prior to September 26, 2003, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine. A 40 percent rating was assigned for favorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a  (2001).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, a 20 percent rating was assigned for moderate limitation of motion of the lumbar spine; and a maximum rating of 40 percent was assigned for severe limitation of motion. 38 C.F.R. § 4.71a (2001). 

Under Diagnostic Code 5293, in effect from September 23, 2002 and prior to September 26, 2003, the criteria for a 10 percent rating contemplate findings productive of mild symptoms.  A 20 percent rating contemplate findings productive of moderate symptoms with recurring attacks.  The criteria for a 40 percent evaluation contemplate findings reflective of intervertebral disc syndrome, with severe, recurring attacks, with intermittent relief. The criteria for the next higher 60 percent evaluation requires findings reflective of a pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a maximum rating of 40 percent rating was assigned for lumbosacral strain, with severe symptoms with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or, some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a  (2001).  A 20 percent rating reflects findings productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. 

Under the revised criteria that is in effect from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).  The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The following apply to the revised criteria in effect from September 26, 2003. Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. The designated code for vertebral fracture disability is Diagnostic Code 5235.


Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies. See 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. Note (6) of the General Rating Formula provides that service-connected disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a , The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012). 
Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, using whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id. 

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. Note first that if the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2012).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.


A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

In addition to Note (6) discussed above, the notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine:  Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.


Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4,71a , The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).



There are no separate disability ratings in effect for any associated neurologic impairment.  But consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal. See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered the presence and extent of any separate objective neurologic abnormalities associated with the service-connected low back disability.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of VA examinations during the appeal period.  The treatment records do not contain evidence materially inconsistent with that contained in the VA examination reports.

Analysis

The Board has reviewed the pertinent competent evidence of record throughout the appeal period.  It should first be noted that there is no medical evidence on file, or claim by the Veteran, of any significant level of incapacitating episodes so as to warrant an evaluation for intervertebral disc syndrome based on incapacitating episodes.  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there is any significant extent of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome involving the thoracolumbar spine, that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012). 

At a March 2012 VA examination, the examiner specifically indicated that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  (See March 2012 VA spine DBQ examination report).  The examiner further did not indicate that the Veteran suffered from any incapacitating episodes due to his service-connected lumbar spine disorder.  Thus, an evaluation in excess of the 10 percent rating in effet for the lumbar spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Criteria in effect prior to September 26, 2003

The Board finds that the preponderance of the evidence is against an increased disability rating in excess of 10 percent for the service-connected degenerative joint disease of the lumbar spine under the rating criteria for spinal disabilities in effect prior to September 26, 2003.  The evidence of record does not show that the Veteran has moderate limitation of lumbar spine motion to warrant an increased disability rating to 20 percent under the "old" Diagnostic Code 5292.  The Board does note that the Veteran ambulated with slow and shuffling steps at a September 2001 VA fee basis examination.  This report also noted that the Veteran used a cane to ambulate.  (See September 2001 VA fee basis examination reports report).  Yet, flexion of the Veteran's lumbar spine has been limited, at most, to 75 degrees at a March 2012 VA examination.  (See September 2001 and March 2012 VA fee basis and examination reports, respectively).  

The September 2001 VA fee basis examination report, as well as a September 2002 VA examination report, reflect that the Veteran demonstrated pain on flexion and extension of the lumbar spine, as well as rotation to the right.  (See September 2001 VA Fee Basis and September 2002 VA examination report).  The Board notes that the Veteran was limited to 10 degrees in backward extension at a March 2012 VA examination.  Yet, the March 2012 VA examination report, as well as the September 2001 VA fee basis and September 2002 VA examination reports, reflect that the Veteran had more than 50 percent range of "normal" range of motion in every other direction.  In this regard, these three (3) VA examination reports show that the Veteran's right and left lateral flexion were found to have been limited at most to 20 and 30 degrees, respectively, (normal lateral flexion is to 30 degrees) and right and left lateral rotation to 20 and 30 degrees, respectively, with normal being 30 degrees.  Given the foregoing, the criteria for an increased disability rating  in excess of 10 percent for the service-connected low back disability under Diagnostic Code 5292 requiring moderate limitation of motion of the lumbar spine have not been met under the old rating criteria for Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 


The Board also finds that an increased disability rating in excess of 10 percent for the service-connected low back disability is not warranted under Diagnostic Code 5293 in effect prior to September 26, 2003.  As noted previously herein, the Veteran has not to have severe to have IVDS at any time during the appeal period.  In addition, there have been little or no neurological findings related to the Veteran's service-connected low back disability.  The Board notes that the Veteran had some right lower extremity swelling and low back spasms when seen at a VA outpatient clinic in early June 2002.  (See VA treatment reports, dated June 7, 2002).  Yet, there was no evidence of any reflex, sensory or motor deficits, or weaknesses of the lower extremities at the September 2001 VA fee basis and September 2002 and March 2012 VA examinations.  Straight leg raising tests were negative at each of these examinations. No muscle atrophy was noted at the September 2001 VA fee basis examination or at a September 2002 VA examination.  The September 2002 VA examination report reflects that the Veteran was able to walk on his toes and heels for a few steps and squat halfway.  The March 2012 VA examiner specifically indicated that there were no neurologic abnormalities related to his service-connected low back disability.  As such, the criteria for an increased 10 percent disability evaluation for the service-connected low back disability for have not been met under Diagnostic Code 5293 in effect prior to September 26, 2003.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002). 

The criteria for an increased evaluation in excess of 10 percent were also not met under Diagnostic Code 5295 in effect prior to September 26, 2003.  The Veteran has not been shown to have muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  Although the Veteran had spasms on the lumbar spine when seen at a VA clinic in early June 2002, there was no evidence of any lumbar spasms during the September 2001 VA fee basis examination or September 2002 and March 2012 VA examinations.  In addition, as these examination reports show that the Veteran had range of lateral spine motion, albeit limited on the right to 20 degrees in March 2012, there is, obviously no evidence of loss of lateral spine motion.  Thus, the Board finds an increased disability rating in excess of 10 percent under Diagnostic Code 5295 in effect prior to September 26, 2003 is not warranted. 

Criteria in effect from September 26, 2003

As to the criteria in effect subsequent to September 26, 2003, an increased disability rating in excess of 10 percent is also not warranted for the service-connected low back disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  There is no evidence of forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees.  As noted above, during the appeal period, flexion of the lumbar spine has been limited at most to 75 degrees.  In addition, the combined range of motion of the thoracolumbar spine has been greater than 120 degrees.  In this regard, combined range of motion of the thoracolumbar sine was, at its lowest, 200 degrees.  (See March 2012 VA examination report).  In addition, the Veteran has not been found to have IVDS or incapacitating episodes as a result of his service-connected low back disability for during the appeal  period.  Thus, an increased evaluation in excess of 10 percent would not be warranted under the new criteria in effect since September 26, 2003. 38 C.F.R. § 5235-5242, 5243 (2012). 

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2012) would warrant a higher rating in excess of 10 percent for the service-connected lumbar spine disability.  DeLuca, supra.  It is not disputed that the Veteran has some limitation of motion of the lumbar spine, and that there is evidence of pain on motion at least at the June 2001 and September 2002 VA examinations.  Limited motion of the lumbar spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use. Despite his complaints of low back pain in 2001 and 2002, the Veteran had forward flexion of the lumbar spine to 75 and 80 degrees at these examinations.  The September 2001 VA examiner specifically found that although the Veteran's lumbar spine motion was additionally limited by pain, there was no evidence of fatigue, weakness, lack or endurance or incoordination.  This finding is consistent with the September 2002 VA examiner's conclusion that the Veteran experienced mild (italics added for emphasis) functional loss due to lumbar spine pain.  The March 2012 VA examiner also concluded that the Veteran did not have any functional loss and/or functional impairment of his thoracolumbar spine.   Thus, even when considering the Veteran's complaints of low back pain, the Board finds that the criteria for a higher rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, are not met.  Id. 

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is incarcerated and, thus, is not currently working,  Nonetheless, the record does not suggest that the Veteran cannot work because of his service-connected right knee and low back disabilities, but rather that he is unemployed due to his polysubstance abuse.  (See March 2003 VA treatment report).  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

Extraschedular Consideration

In evaluating the Veteran's claims for increased ratings for the service-connected right knee and low back disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee and low back disabilities are inadequate.  A comparison between the level of severity and symptomatology of these service-connected disabilities, with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's right knee and low back disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his right knee and low back disabilities. There is no persuasive evidence in the record to indicate that the service-connected right knee and low back disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 (2012) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claims for entitlement to higher increased ratings for the Veteran's right knee and low back disabilities at any time during the appeal period as the preponderance of the evidence is against ratings in excess of those currently assigned for these disabilities.

III.  Service Connection - Psychiatric Disability

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may also be granted for certain chronic diseases, such as a psychosis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be awarded for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (the language of § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2012). 


With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran contends that he has PTSD that is the result of an in-service fire.  He maintains that he was in a backdraft explosion during a training mission, and was the only man on line fighting a jet fuel fire when the explosion occurred.  

The Veteran's STRs show that he was undergoing training to qualify as a firefighter at the time of the accident in question.  However, the service treatment record only states that he had a twisting injury to the knee on May 31, 1979. No mention of a fire was made at that time.  He was transferred to a private hospital that day for treatment of his knee.  The hospital record noted that "apparently" he had been fighting a fire when he injured the knee.  He underwent surgery of the right knee the following day, and was discharged from the hospital on June 3, 1979, ambulatory with crutches.  Significantly, none of the events described by he Veteran in his April 12, 2003, statement, was contemporaneously recorded in the STRs of that time, such as immediate surgery, followed by 3 to 4 days of unconsciousness, with days passing before he able to recognize his wife and friends.  Instead, surgery was not performed until the day after the injury, and 2 days after that, he was discharged, ambulatory with crutches. No subsequent mention of an injury in a fire was made in the medical records, nor were there any indications of any specific injuries related to fire, such as burns or smoke inhalation.  The Veteran was eventually discharged from service in November 1979 because his knee condition did not permit his return to his preferred occupational specialty of firefighter. In his November 1979 statement requesting separation from service, he stated that he had an accident while fighting a fire in fire school which led to surgery on his right knee.  

The initial question is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD.  If and only if that questions is answered in the affirmative, is it necessary to determine whether any diagnosed psychiatric disability, to include PTSD is related to the Veteran's period of military service.  The Board finds that service connection for an acquired psychiatric condition, to include PTSD is not warranted.  The preponderance of the evidence of record does not show that the Veteran has been diagnosed with PTSD or that any other acquired psychiatric disorder is related to military service. 

As some of the VA treatment records included, on a few occasions, diagnoses of a psychiatric disorder related to chronic pain, to include right knee pain and general medical conditions (the Veteran has numerous non-service-connected disabilities, including orthopedic conditions), as well as a diagnosis of PTSD from a Medical Director of a VA PTSD program and Chief of VA psychology services (see April and May 2003 VA treatment reports, respectively), the Board remanded the claim for a new VA psychiatric examination in September 2009.  VA mental disorders and PTSD examinations were conducted in March 2012. 

Two VA psychologists diagnosed the Veteran with the following acquired psychiatric disorders on Axis I at March 2012 VA mental disorders and PTSD examinations:  polysubstance abuse; dysthymia and personality disorder (antisocial and histrionic personality traits).  PTSD was not diagnosed.  

Regarding the Veteran's personality disorder, the Board notes that personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, on such basis, service connection cannot be granted for a personality disorder.  

Regarding the substance abuse, the provisions of 38 U.S.C.A. § 1110 preclude compensation for disability the result of abuse of alcohol or drugs.  

Concerning the Veteran's dysthymia, the VA psychologists attributed it to several non-service-connected factors, such as an extended period of incarceration, marital discord, alcohol and illicit drug abuse, and legal problems.  The VA psychologists concluded that no current acquired psychiatric disability had been caused or aggravated by the service-connected low back and right knee disabilities.  In a March 2012 addendum, a VA general and geriatric psychiatrist also concluded, after a claims files review, to include the March 2012 VA PTSD and mental disorders examination reports, and a discussion of the Veteran's case with the two VA psychologists who performed the VA PTSD examination, that it was less likely as not that the Veteran had an acquired psychiatric disability that was a result of and/or permanently aggravated by service and/or the service connected back and/or right knee conditions.  The VA psychiatrist indicated that the natural progression of any current alleged psychiatric condition was not altered or worsened by any event and/or condition that occurred and/or expressed during active service including the back and right knee conditions.  These opinions are against the claim and are uncontroverted. 



While the Board acknowledges the above-cited April and May 2003 VA treatment records that contain diagnoses of PTSD, there was no explanation as to why the diagnoses were given in the treatment reports and no indication that these disorders was related to the Veteran's active duty service.  See 38 C.F.R. § 3.385 (2012); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication]. 

Notwithstanding the holding in McLain, the Board notes that a VA examiner was specifically asked to determine if the Veteran had an acquired psychiatric disorder, to include PTSD that was related to the Veteran's active duty service, including his  claimed fire-related stressor in its December 2009 remand directive.  In March 2012, after a review of the claims files, to include the Veteran's service and post-service VA and private treatment records, as well as a mental status evaluation and testing of the Veteran, two (2) VA psychologists concluded that not all of the DSM-IV criteria were met with regard to a diagnosis of PTSD.  See 38 C.F.R. § 4.125(a).

Furthermore with regard to the issue of potentially conflicting diagnoses with respect to any acquired psychiatric disorder, to include PTSD, the Board notes that after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the March 2012 VA psychologists' opinions are the most persuasive medical evidence addressing the Veteran's claimed psychiatric disorders. The March 2012 report reveals that the psychologists conducted a thorough examination of the Veteran and provided a full and complete rationale for their joint opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to the March 2012 opinion is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the March 2012 VA psychologists' opinions are based upon an evaluation of the Veteran, a review of the claims folders and a thorough analysis of all the DSM-IV criteria, the Board finds that it is entitled to the most weight regarding their diagnoses of the Veteran's, to include a finding that he did not have a diagnosis of PTSD.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disability, to include PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As to the Veteran's contention regarding a diagnosis of PTSD and an etiological link between his acquired psychiatric disability, to include PTSD and an in-service fire, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 


(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 



While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he does not have the medical training or expertise to diagnosis himself as having an acquired psychiatric disability, to include PTSD or to relate any diagnosed psychiatric disability to his period of military service.  The Board finds the Veteran's statement that he has an acquired psychiatric disability, to include PTSD as a result of an in-service fire, not credible.  While the STRs indicate that the Veteran may have injured his knee while fighting a fire, the VA psychiatric examination report did not find that the Veteran's psychiatric disorder was related to this incident.  The Board is mindful of the holding in Buchanan that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding an in-service fire.  Rather, the Board is relying on the fact that the Veteran's mental health problems have been found by two (2) VA psychologists in March 2012 to be related to numerous non-service-connected factors, such as legal problems, extended incarceration, marital discord, and alcohol and illicit drug abuse.  The March 2012 VA psychologists took into consideration the complaints as to the described in-service fire.  Thus, the record in this case does not merely reflect a lack of corroboration related to the Veteran's claimed in-service event as the etiological cause of his acquired psychiatric disability, namely dysthymia, but instead, it contains substantial documentation that fails to support a history of the event having occurred and relates the dysthymia to non-service-related events.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran of having an acquired psychiatric disorder, to include PTSD related to an in-service fire not credible. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An disability rating in excess of 20 percent for postoperative residuals of a right knee injury with laxity is denied.  

An disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine is denied

Service connection for an acquired psychiatric disability, to include PTSD, to include as secondary to the service-connected right knee and low back disabilities is denied. 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


